


109 HR 5698 IH: IMPACT Act
U.S. House of Representatives
2006-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5698
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2006
			Mrs. Bono (for
			 herself, Ms. Granger,
			 Mr. Blumenauer,
			 Mr. Wamp, and
			 Mrs. Lowey) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To establish grants to provide health services for
		  improved nutrition, increased physical activity, obesity and eating disorder
		  prevention, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Improved Nutrition and Physical
			 Activity Act or the IMPACT Act.
		2.FindingsCongress makes the following
			 findings:
			(1)In July 2004, the Secretary of Health and
			 Human Service recognized obesity is a critical public health problem in
			 our country and under the medicare program language was removed from
			 the coverage manual stating that obesity is not an illness.
			(2)The National Health and Nutrition
			 Examination Survey for 2002 found that an estimated 65 percent of adults are
			 overweight and 31 percent of adults are obese and 16 percent of children and
			 adolescents in the United States are overweight or obese.
			(3)The Institute of Medicine reported in
			 Preventing Childhood Obesity (2004) that approximately 60
			 percent of obese children between 5 and 10 years of age have at least one
			 cardiovascular disease risk factor and 25 percent have two or more such risk
			 factors.
			(4)The Institute of Medicine reports that the
			 prevalence of overweight and obesity is increasing among all age groups. There
			 is twice the number of overweight children between 2 and 5 years of age and
			 adolescents between 12 and 19 years of age, and 3 times the number of children
			 between 6 and 11 years of age as there were 30 years ago.
			(5)According to the 2004 Institute of Medicine
			 report, obesity-associated annual hospital costs for children and youth more
			 than tripled over 2 decades, rising from $35,000,000 in the period 1979 through
			 1981 to $127,000,000 in the period 1997 through 1999.
			(6)The Centers for Disease Control and
			 Prevention reports have estimated that as many as 365,000 deaths a year are
			 associated with being overweight or obese. Overweight and obesity are
			 associated with an increased risk for heart disease (the leading cause of
			 death), cancer (the second leading cause of death), diabetes (the 6th leading
			 cause of death), and musculoskeletal disorders.
			(7)According to the National Institute of
			 Diabetes and Digestive and Kidney Diseases, individuals who are obese have a 50
			 to 100 percent increased risk of premature death.
			(8)The Healthy People 2010 goals identify
			 overweight and obesity as one of the Nation's leading health problems and
			 include objectives for increasing the proportion of adults who are at a healthy
			 weight, reducing the proportion of adults who are obese, and reducing the
			 proportion of children and adolescents who are overweight or obese.
			(9)Another goal of Healthy People 2010 is to
			 eliminate health disparities among different segments of the population.
			 Obesity is a health problem that disproportionally impacts medically
			 underserved populations.
			(10)The 2005 Surgeon General's report
			 The Year of the Healthy Child lists the treatment and prevention
			 of obesity as a national priority.
			(11)The Institute of Medicine report
			 Preventing Childhood Obesity (2004) finds that childhood
			 obesity is a serious nationwide health problem requiring urgent attention and a
			 population-based prevention approach ….
			(12)The Centers for Disease Control and
			 Prevention estimates the annual expenditures related to overweight and obesity
			 in adults in the United States to be $264,000,000,000 (exceeding the cost of
			 tobacco-related illnesses) and appears to be rising dramatically. This cost can
			 potentially escalate markedly as obesity rates continue to rise and the medical
			 complications of obesity are emerging at even younger ages. Therefore, the
			 total disease burden will most likely increase, as well as the attendant
			 health-related costs.
			(13)Weight control programs should promote a
			 healthy lifestyle including regular physical activity and healthy eating, as
			 consistently discussed and identified in a variety of public and private
			 consensus documents, including the 2001 U.S. Surgeon General’s report A
			 Call To Action and other documents prepared by the Department of Health
			 and Human Services and other agencies.
			(14)The Institute of Medicine reports that poor
			 eating habits are a risk factor for the development of eating disorders and
			 obesity. In 2002, more than 35,000,000 Americans experienced limited access to
			 nutritious food on a regular basis. The availability of high-calorie, low
			 nutrient foods have increased in low-income neighborhoods due to many
			 factors.
			(15)Effective interventions for promoting
			 healthy eating behaviors should promote healthy lifestyle and not inadvertently
			 promote unhealthy weight management techniques.
			(16)The National Institutes of Health reports
			 that eating disorders are commonly associated with substantial psychological
			 problems, including depression, substance abuse, and suicide.
			(17)The National Association of Anorexia
			 Nervosa and Associated Disorders estimates there are 8,000,000 Americans
			 experience eating disorders. Eating disorders of all types are more common in
			 women than men.
			(18)The health risks of Binge Eating Disorder
			 are those associated with obesity and include heart disease, gall bladder
			 disease, and diabetes.
			(19)According to the National Institute of
			 Mental Health, Binge Eating Disorder is characterized by frequent episodes of
			 uncontrolled overeating, with an estimated 2 to 5 percent of Americans
			 experiencing this disorder in a 6-month period.
			(20)Additionally, the National Institute of
			 Mental Health reports that Anorexia Nervosa, an eating disorder from which 0.5
			 to 3.7 percent of American women will suffer in their lifetime, is associated
			 with serious health consequences including heart failure, kidney failure,
			 osteoporosis, and death. According to the National Institute of Mental Health,
			 Anorexia Nervosa has one of the highest mortality rates of all psychiatric
			 disorders, placing a young woman with Anorexia Nervosa at 12 times the risk of
			 death of other women her age.
			(21)In 2001, the National Institute of Mental
			 Health reported that 1.1 to 4.2 percent of American women will suffer from
			 Bulimia Nervosa in their lifetime. Bulimia Nervosa is an eating disorder that
			 is associated with cardiac, gastrointestinal, and dental problems, including
			 irregular heartbeats, gastric ruptures, peptic ulcers, and tooth decay.
			(22)On the 2003 Youth Risk Behavior Survey, 6
			 percent of high school students reported recent use of laxatives or vomiting to
			 control their weight.
			ITraining grants
			101.Grants to provide
			 training for health profession studentsSection 747(c)(3) of the
			 Public Health Service Act (42 U.S.C.
			 293k(c)(3)) is amended by striking and victims of domestic
			 violence and inserting victims of domestic violence, individuals
			 (including children) who are overweight or obese (as such terms are defined in
			 section 399W(j)) and at risk for related serious and chronic medical
			 conditions, and individuals who suffer from eating disorders.
			102.Grants to provide
			 training for health professionalsSection 399Z of the
			 Public Health Service Act (42 U.S.C.
			 280h–3) is amended—
				(1)in subsection (b), by striking
			 2005 and inserting 2008;
				(2)by redesignating subsection (b) as
			 subsection (c); and
				(3)by inserting after subsection (a) the
			 following:
					
						(b)Grants
							(1)In
				generalThe Secretary may
				award grants to eligible entities to train primary care physicians and other
				licensed or certified health professionals on how to identify, treat, and
				prevent obesity or eating disorders and aid individuals who are overweight,
				obese, or who suffer from eating disorders.
							(2)ApplicationAn entity that desires a grant under this
				subsection shall submit an application at such time, in such manner, and
				containing such information as the Secretary may require, including a plan for
				the use of funds that may be awarded and an evaluation of the training that
				will be provided.
							(3)Use of
				fundsAn entity that receives
				a grant under this subsection shall use the funds made available through such
				grant to—
								(A)use evidence-based findings or
				recommendations that pertain to the prevention and treatment of obesity, being
				overweight, and eating disorders to conduct educational conferences, including
				Internet-based courses and teleconferences, on—
									(i)how to treat or prevent obesity, being
				overweight, and eating disorders;
									(ii)the link between obesity, being overweight,
				eating disorders and related serious and chronic medical conditions;
									(iii)how to discuss varied strategies with
				patients from at-risk and diverse populations to promote positive behavior
				change and healthy lifestyles to avoid obesity, being overweight, and eating
				disorders;
									(iv)how to identify overweight, obese,
				individuals with eating disorders, and those who are at risk for obesity and
				being overweight or suffer from eating disorders and, therefore, at risk for
				related serious and chronic medical conditions; and
									(v)how to conduct a comprehensive assessment
				of individual and familial health risk factors; and
									(B)evaluate the effectiveness of the training
				provided by such entity in increasing knowledge and changing attitudes and
				behaviors of trainees.
								(4)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this subsection, $10,000,000 for
				fiscal year 2007, and such sums as may be necessary for each of fiscal years
				2008 through
				2011.
							.
				IICommunity-based solutions to increase
			 physical activity, improve nutrition, and promote healthy eating
			 behaviors
			201.Grants to increase
			 physical activity, improve nutrition, and promote healthy eating
			 behaviorsPart Q of title III
			 of the Public Health Service Act (42
			 U.S.C. 280h et seq.) is amended by striking section 399W and inserting the
			 following:
				
					399W.Grants to increase
				physical activity, improve nutrition, and promote healthy eating
				behaviors
						(a)Establishment
							(1)In
				generalThe Secretary, acting
				through the Director of the Centers for Disease Control and Prevention and in
				coordination with the Administrator of the Health Resources and Services
				Administration, the Director of the Indian Health Service, the Secretary of
				Education, the Secretary of Agriculture, the Secretary of the Interior, the
				Director of the National Institutes of Health, the Director of the Office of
				Women’s Health, and the heads of other appropriate agencies, shall award
				competitive grants to eligible entities to plan and implement programs that
				promote healthy eating behaviors and physical activity to prevent eating
				disorders, obesity, being overweight, and related serious and chronic medical
				conditions. Such grants may be awarded to target at-risk populations including
				youth, adolescent girls, health disparity populations (as defined in section
				485E(d)), and the underserved.
							(2)TermThe Secretary shall award grants under this
				subsection for a period not to exceed 4 years.
							(b)Award of
				grantsAn eligible entity
				desiring a grant under this section shall submit an application to the
				Secretary at such time, in such manner, and containing such information as the
				Secretary may require, including—
							(1)a plan describing a comprehensive program
				of approaches to encourage healthy eating behaviors and healthy levels of
				physical activity;
							(2)the manner in which the eligible entity
				will coordinate with appropriate State and local authorities, including—
								(A)State and local educational
				agencies;
								(B)departments of health;
								(C)chronic disease directors;
								(D)State directors of programs under section
				17 of the Child Nutrition Act of
				1966 (42 U.S.C. 1786);
								(E)governors' councils for physical activity
				and good nutrition;
								(F)State and local parks and recreation
				departments; and
								(G)State and local departments of
				transportation and city planning; and
								(3)the manner in which the applicant will
				evaluate the effectiveness of the program carried out under this
				section.
							(c)CoordinationIn awarding grants under this section, the
				Secretary shall ensure that the proposed programs are coordinated in substance
				and format with programs currently funded through other Federal agencies and
				operating within the community including the Physical Education Program (PEP)
				of the Department of Education.
						(d)Eligible
				entityIn this section, the
				term eligible entity means—
							(1)a city, county, tribe, territory, or
				State;
							(2)a State educational agency;
							(3)a tribal educational agency;
							(4)a local educational agency;
							(5)a federally qualified health center (as
				defined in section 1861(aa)(4) of the Social
				Security Act (42 U.S.C. 1395x(aa)(4));
							(6)a rural health clinic;
							(7)a health department;
							(8)an Indian Health Service hospital or
				clinic;
							(9)an Indian tribal health facility;
							(10)an urban Indian facility;
							(11)any health provider;
							(12)an accredited university or college;
							(13)a community-based organization;
							(14)a local city planning agency; or
							(15)any other entity determined appropriate by
				the Secretary.
							(e)Use of
				fundsAn eligible entity that
				receives a grant under this section shall use the funds made available through
				the grant to—
							(1)carry out community-based activities
				including—
								(A)city planning, transportation initiatives,
				and environmental changes that help promote physical activity, such as
				increasing the use of walking or bicycling as a mode of transportation;
								(B)forming partnerships and activities with
				businesses and other entities to increase physical activity levels and promote
				healthy eating behaviors at the workplace and while traveling to and from the
				workplace;
								(C)forming partnerships with entities,
				including schools, faith-based entities, and other facilities providing
				recreational services, to establish programs that use their facilities for
				after school and weekend community activities;
								(D)establishing incentives for retail food
				stores, farmer’s markets, food co-ops, grocery stores, and other retail food
				outlets that offer nutritious foods to encourage such stores and outlets to
				locate in economically depressed areas;
								(E)forming partnerships with senior centers,
				nursing facilities, retirement communities, and assisted living facilities to
				establish programs for older people to foster physical activity and healthy
				eating behaviors;
								(F)forming partnerships with daycare
				facilities to establish programs that promote healthy eating behaviors and
				physical activity; and
								(G)developing and evaluating community
				educational activities targeting good nutrition and promoting healthy eating
				behaviors;
								(2)carry out age-appropriate school-based
				activities including—
								(A)developing and testing educational
				curricula and intervention programs designed to promote healthy eating
				behaviors and habits in youth, which may include—
									(i)after hours physical activity
				programs;
									(ii)increasing opportunities for students to
				make informed choices regarding healthy eating behaviors; and
									(iii)science-based interventions with multiple
				components to prevent eating disorders including nutritional content,
				understanding and responding to hunger and satiety, positive body image
				development, positive self-esteem development, and learning life skills (such
				as stress management, communication skills, problem-solving and decisionmaking
				skills), as well as consideration of cultural and developmental issues, and the
				role of family, school, and community;
									(B)providing education and training to
				educational professionals regarding a healthy lifestyle and a healthy school
				environment;
								(C)planning and implementing a healthy
				lifestyle curriculum or program with an emphasis on healthy eating behaviors
				and physical activity; and
								(D)planning and implementing healthy lifestyle
				classes or programs for parents or guardians, with an emphasis on healthy
				eating behaviors and physical activity;
								(3)carry out activities through the local
				health care delivery systems including—
								(A)promoting healthy eating behaviors and
				physical activity services to treat or prevent eating disorders, being
				overweight, and obesity;
								(B)providing patient education and counseling
				to increase physical activity and promote healthy eating behaviors; and
								(C)providing community education on good
				nutrition and physical activity to develop a better understanding of the
				relationship between diet, physical activity, and eating disorders, obesity, or
				being overweight; or
								(4)other activities determined appropriate by
				the Secretary (including evaluation or identification and dissemination of
				outcomes and best practices).
							(f)Matching
				fundsIn awarding grants
				under subsection (a), the Secretary may give priority to eligible entities who
				provide matching contributions. Such non-Federal contributions may be cash or
				in kind, fairly evaluated, including plant, equipment, or services.
						(g)Technical
				assistanceThe Secretary may
				set aside an amount not to exceed 10 percent of the total amount appropriated
				for a fiscal year under subsection (k) to permit the Director of the Centers
				for Disease Control and Prevention to provide grantees with technical support
				in the development, implementation, and evaluation of programs under this
				section and to disseminate information about effective strategies and
				interventions in preventing and treating obesity and eating disorders through
				the promotion of healthy eating behaviors and physical activity.
						(h)Limitation on
				administrative costsAn
				eligible entity awarded a grant under this section may not use more than 10
				percent of funds awarded under such grant for administrative expenses.
						(i)ReportNot later than 6 years after the date of
				enactment of the Improved Nutrition and Physical Activity Act, the Director of
				the Centers for Disease Control and Prevention shall review the results of the
				grants awarded under this section and other related research and identify
				programs that have demonstrated effectiveness in promoting healthy eating
				behaviors and physical activity in youth. Such review shall include an
				identification of model curricula, best practices, and lessons learned, as well
				as recommendations for next steps to reduce overweight, obesity, and eating
				disorders. Information derived from such review, including model program
				curricula, shall be disseminated to the public.
						(j)DefinitionsIn this section:
							(1)Anorexia
				NervosaThe term
				Anorexia Nervosa means an eating disorder characterized by
				self-starvation and excessive weight loss.
							(2)Binge Eating
				DisorderThe term binge
				eating disorder means a disorder characterized by frequent episodes of
				uncontrolled eating.
							(3)Bulimia
				NervosaThe term
				Bulimia Nervosa means an eating disorder characterized by
				excessive food consumption, followed by inappropriate compensatory behaviors,
				such as self-induced vomiting, misuse of laxatives, fasting, or excessive
				exercise.
							(4)Eating
				disordersThe term
				eating disorders means disorders of eating, including Anorexia
				Nervosa, Bulimia Nervosa, and binge eating disorder.
							(5)Healthy eating
				behaviorsThe term
				healthy eating behaviors means—
								(A)eating in quantities adequate to meet, but
				not in excess of, daily energy needs;
								(B)choosing foods to promote health and
				prevent disease;
								(C)eating comfortably in social environments
				that promote healthy relationships with family, peers, and community;
				and
								(D)eating in a manner to acknowledge internal
				signals of hunger and satiety.
								(6)ObeseThe term obese means an adult
				with a Body Mass Index (BMI) of 30 kg/m2 or greater.
							(7)OverweightThe term overweight means an
				adult with a Body Mass Index (BMI) of 25 to 29.9 kg/m2 and a child or
				adolescent with a BMI at or above the 95th percentile on the revised Centers
				for Disease Control and Prevention growth charts or another appropriate
				childhood definition, as defined by the Secretary.
							(8)YouthThe term youth means
				individuals not more than 18 years old.
							(k)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section, $60,000,000 for fiscal
				year 2007, and such sums as may be necessary for each of fiscal years 2008
				through 2011. Of the funds appropriated pursuant to this subsection, the
				following amounts shall be set aside for activities related to eating
				disorders:
							(1)$5,000,000 for fiscal year 2007.
							(2)$5,500,000 for fiscal year 2008.
							(3)$6,000,000 for fiscal year 2009.
							(4)$6,500,000 for fiscal year 2010.
							(5)$1,000,000 for fiscal year
				2011.
							.
			202.National Center for
			 Health StatisticsSection 306
			 of the Public Health Service Act (42
			 U.S.C. 242k) is amended—
				(1)in subsection (m)(4)(B), by striking
			 subsection (n) each place it appears and inserting
			 subsection (o);
				(2)by redesignating subsection (n) as
			 subsection (o); and
				(3)by inserting after subsection (m) the
			 following:
					
						(n)(1)The Secretary, acting through the Center,
				may provide for the—
								(A)collection of data for determining the
				fitness levels and energy expenditure of children and youth; and
								(B)analysis of data collected as part of the
				National Health and Nutrition Examination Survey and other data sources.
								(2)In carrying out paragraph (1), the
				Secretary, acting through the Center, may make grants to States, public
				entities, and nonprofit entities.
							(3)The Secretary, acting through the Center,
				may provide technical assistance, standards, and methodologies to grantees
				supported by this subsection in order to maximize the data quality and
				comparability with other
				studies.
							.
				203.Health disparities
			 reportNot later than 18
			 months after the date of enactment of this Act, and annually thereafter, the
			 Director of the Agency for Healthcare Research and Quality shall review all
			 research that results from the activities carried out under this Act (and the
			 amendments made by this Act) and determine if particular information may be
			 important to the report on health disparities required by section 903(c)(3) of
			 the Public Health Service Act (42
			 U.S.C. 299a–1(c)(3)).
			204.Preventive health
			 services block grantSection
			 1904(a)(1) of the Public Health Service
			 Act (42 U.S.C. 300w–3(a)(1)) is amended by adding at the end the
			 following:
				
					(H)Activities and community education programs
				designed to address and prevent overweight, obesity, and eating disorders
				through effective programs to promote healthy eating, and exercise habits and
				behaviors.
					.
			205.Report on obesity
			 and eating disorders research
				(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, the Secretary of Health and Human
			 Services shall submit to the Committee on Health, Education, Labor, and
			 Pensions of the Senate and the Committee on Energy and Commerce of the House of
			 Representatives a report on research conducted on causes and health
			 implications (including mental health implications) of being overweight,
			 obesity, and eating disorders.
				(b)ContentThe report described in subsection (a)
			 shall contain—
					(1)descriptions on the status of relevant,
			 current, ongoing research being conducted in the Department of Health and Human
			 Services including research at the National Institutes of Health, the Centers
			 for Disease Control and Prevention, the Agency for Healthcare Research and
			 Quality, the Health Resources and Services Administration, and other offices
			 and agencies;
					(2)information about what these studies have
			 shown regarding the causes, prevention, and treatment of, being overweight,
			 obesity, and eating disorders; and
					(3)recommendations on further research that is
			 needed, including research among diverse populations, the plan of the
			 Department of Health and Human Services for conducting such research, and how
			 current knowledge can be disseminated.
					206.Report on a national
			 campaign to change children’s health behaviors and reduce obesitySection 399Y of the
			 Public Health Service Act (42 U.S.C.
			 280h–2) is amended—
				(1)by redesignating subsection (b) as
			 subsection (c); and
				(2)by inserting after subsection (a) the
			 following:
					
						(b)ReportThe Secretary shall evaluate the
				effectiveness of the campaign described in subsection (a) in changing
				children’s behaviors and reducing obesity and shall report such results to the
				Committee on Health, Education, Labor, and Pensions of the Senate and the
				Committee on Energy and Commerce of the House of
				Representatives.
						.
				
